Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on April 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on June 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on August 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on September 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on February 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (PG Pub. No. 2009/0235022 A1) and further in view of Pignatelli (PG Pub. No. 2014/00896301 A1), Uno (PG Pub. No. 2019/0361850 A1), and Patel.
Regarding Claim 1, Bates discloses a method for managing data, comprising:
obtaining data from a host (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array …  the method receives host data comprising a plurality of interleaved data blocks);
applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information);
deduplicating the plurality of data chunks to obtain a plurality of deduplicated data chunks (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array); and
storing, across a plurality of fault domains, the plurality of deduplicated data chunks and the at least one parity chunk (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information).
Bates does not disclose:
generating storage metadata associated with the plurality of deduplicated data chunks and the at least one parity chunk;
generating an object entry associated with the plurality of deduplicated data chunks and the at least one parity chunk;
storing the storage metadata and the object entry in an accelerator pool; and
initiating metadata distribution on the storage metadata and the object entry across the plurality of fault domains.
Pignatelli discloses generating storage metadata associated with the plurality of deduplicated data chunks and the at least one parity chunk (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Pignatelli for the benefit of relating the user logical block address of a page of user data to the physical block address where the data is stored in a RAIDed architecture (see Pignatelli, Abstract).
Bates in view of Pignatelli does not disclose:
generating an object entry associated with the plurality of deduplicated data chunks and the at least one parity chunk;
storing the storage metadata and the object entry in an accelerator pool; and
initiating metadata distribution on the storage metadata and the object entry across the plurality of fault domains.
The combination of Bates, Pignatelli, and Uno discloses generating an object entry associated with the plurality of deduplicated data chunks and the at least one parity chunk generating an object entry associated with the plurality of deduplicated data chunks and the at least one parity chunk (see Uno, paragraph [0012], where each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a change log indicating updates of the plurality of files); and
 initiating metadata distribution on the storage metadata (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices) and the object entry (see Uno, paragraph [0012], where each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a change log indicating updates of the plurality of files) across the plurality of fault domains (see Uno, paragraph [0044], where the storage units 11 and 21 may be volatile storage devices such as RAMs or non-volatile storage devices such as HDDs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates and Pignatelli with Uno for the benefit of each time a file is updated, attribute information of the updated file and map information indicating updated chunks of the updated file, so as to create a change log indicating updates of a plurality of files, and then sets information indicating a generation for the change log (see Uno, Abstract).
The combination of Bates, Pignatelli, and Uno does not disclose storing the storage metadata and the object entry in an accelerator pool.  The combination of Bates, Pignatelli, Uno, and Patel discloses storing the storage metadata (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices) and the object entry (see Uno, paragraph [0012], where each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a change log indicating updates of the plurality of files) in an accelerator pool (see Patel, paragraph [0011], where the compute device 110 may be embodied as any type of device capable of performing the functions described herein, including executing an application (e.g., with a general purpose processor), and utilizing the acceleration scheduler logic unit 150 to obtain, from the application 140, a request to accelerate a function, determine a capacity of each accelerator device 160 in the accelerator pool (e.g., the accelerator devices 160), schedule, in response to the request and as a function of the determined capacity of each accelerator device 160, acceleration of the function on one or more of the accelerator devices 160 to produce output data, and provide, to the application 140 and in response to completion of acceleration of the function, the output data to the application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates, Pignatelli, and Uno with Patel for the benefit of scheduling acceleration in a pool of accelerator devices (see Patel, Abstract).
Regarding Claim 6, Bates in view of Pignatelli, Uno, and Patel discloses the method of Claim 1, wherein:
Bates does not disclose a non-accelerator pool comprises the plurality of fault domains.  Patel discloses a non-accelerator pool comprises the plurality of fault domains (see Patel, paragraph [0011], where as shown in FIG. 2, the illustrative compute device 110 includes a compute engine 210, an input/output (I/O) subsystem 216, communication circuitry 218, the accelerator devices 160, and one or more data storage devices 222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Patel for the benefit of scheduling acceleration in a pool of accelerator devices (see Patel, Abstract).
Regarding Claim 7, Bates in view of Pignatelli, Uno, and Patel discloses the method of Claim 1, wherein:
storing the plurality of deduplicated data chunks and the at least one parity chunk comprises: storing a deduplicated data chunk of the plurality of deduplicated data chunks on a first data node in a fault domain of the plurality of fault domains (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information).
Bates does not disclose wherein initiating metadata distribution on the storage metadata and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata and a copy of the object entry on a second data node in the fault domain.  The combination of Bates, Uno, and Pignatelli discloses wherein initiating metadata distribution on the storage metadata and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices) and a copy of the object entry (see Uno, paragraph [0012], where each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a change log indicating updates of the plurality of files) on a second data node in the fault domain (see Uno, paragraph [0044], where the storage units 11 and 21 may be volatile storage devices such as RAMs or non-volatile storage devices such as HDDs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Pignatelli and Uno for the benefit of relating the user logical block address of a page of user data to the physical block address where the data is stored in a RAIDed architecture (see Pignatelli, Abstract) and each time a file is updated, attribute information of the updated file and map information indicating updated chunks of the updated file, so as to create a change log indicating updates of a plurality of files, and then sets information indicating a generation for the change log (see Uno, Abstract).
Regarding Claim 8, Bates
obtaining data from a host (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array …  the method receives host data comprising a plurality of interleaved data blocks);
applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information);
deduplicating the plurality of data chunks to obtain a plurality of deduplicated data chunks (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array); and
storing, across a plurality of fault domains, the plurality of deduplicated data chunks and the at least one parity chunk (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information).
Bates does not disclose:
generating storage metadata associated with the plurality of deduplicated data chunks and the at least one parity chunk;
generating an object entry associated with the plurality of deduplicated data chunks and the at least one parity chunk;
storing the storage metadata and the object entry in an accelerator pool; and
initiating metadata distribution on the storage metadata and the object entry across the plurality of fault domains.
Pignatelli discloses generating storage metadata associated with the plurality of deduplicated data chunks and the at least one parity chunk (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Pignatelli for the benefit of relating the user logical block address of a page of user data to the physical block address where the data is stored in a RAIDed architecture (see Pignatelli, Abstract).
Bates in view of Pignatelli does not disclose:
generating an object entry associated with the plurality of deduplicated data chunks and the at least one parity chunk;
storing the storage metadata and the object entry in an accelerator pool; and
initiating metadata distribution on the storage metadata and the object entry across the plurality of fault domains.
The combination of Bates, Pignatelli, and Uno discloses generating an object entry associated with the plurality of deduplicated data chunks and the at least one parity chunk generating an object entry associated with the plurality of deduplicated data chunks and the at least one parity chunk (see Uno, paragraph [0012], where each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a change log indicating updates of the plurality of files); and
 initiating metadata distribution on the storage metadata (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices) (see Uno, paragraph [0012], where each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a change log indicating updates of the plurality of files) across the plurality of fault domains (see Uno, paragraph [0044], where the storage units 11 and 21 may be volatile storage devices such as RAMs or non-volatile storage devices such as HDDs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates and Pignatelli with Uno for the benefit of each time a file is updated, attribute information of the updated file and map information indicating updated chunks of the updated file, so as to create a change log indicating updates of a plurality of files, and then sets information indicating a generation for the change log (see Uno, Abstract).
The combination of Bates, Pignatelli, and Uno does not disclose storing the storage metadata and the object entry in an accelerator pool.  The combination of Bates, Pignatelli, Uno, and Patel discloses storing the storage metadata (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices) and the object entry (see Uno, paragraph [0012], where each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a change log indicating updates of the plurality of files) in an accelerator pool (see Patel, paragraph [0011], where the compute device 110 may be embodied as any type of device capable of performing the functions described herein, including executing an application (e.g., with a general purpose processor), and utilizing the acceleration scheduler logic unit 150 to obtain, from the application 140, a request to accelerate a function, determine a capacity of each accelerator device 160 in the accelerator pool (e.g., the accelerator devices 160), schedule, in response to the request and as a function of the determined capacity of each accelerator device 160, acceleration of the function on one or more of the accelerator devices 160 to produce output data, and provide, to the application 140 and in response to completion of acceleration of the function, the output data to the application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates, Pignatelli, and Uno with Patel for the benefit of scheduling acceleration in a pool of accelerator devices (see Patel, Abstract).
Regarding Claim 13, Bates in view of Pignatelli, Uno, and Patel discloses the non-transitory computer readable medium of Claim 8, wherein:
Bates does not disclose a non-accelerator pool comprises the plurality of fault domains.  Patel discloses a non-accelerator pool comprises the plurality of fault domains (see Patel, paragraph [0011], where as shown in FIG. 2, the illustrative compute device 110 includes a compute engine 210, an input/output (I/O) subsystem 216, communication circuitry 218, the accelerator devices 160, and one or more data storage devices 222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Patel for the benefit of scheduling acceleration in a pool of accelerator devices (see Patel, Abstract).
Regarding Claim 14, Bates in view of Pignatelli, Uno, and Patel discloses the non-transitory computer readable medium of Claim 8, wherein:
storing the plurality of deduplicated data chunks and the at least one parity chunk comprises: storing a deduplicated data chunk of the plurality of deduplicated data chunks on a first data node in a fault domain of the plurality of fault domains (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information).
Bates does not disclose wherein initiating metadata distribution on the storage metadata and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata and a copy of the object entry on a second data node in the fault domain.  The combination of Bates, Uno, and Pignatelli discloses wherein initiating metadata distribution on the storage metadata and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices) and a copy of the object entry (see Uno, paragraph [0012], where each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a change log indicating updates of the plurality of files) on a second data node in the fault domain (see Uno, paragraph [0044], where the storage units 11 and 21 may be volatile storage devices such as RAMs or non-volatile storage devices such as HDDs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Pignatelli and Uno for the benefit of relating the user logical block address of a page of user data to the physical block address where the data is stored in a RAIDed architecture (see Pignatelli, Abstract) and each time a file is updated, attribute information of the updated file and map information indicating updated chunks of the updated file, so as to create a change log indicating updates of a plurality of files, and then sets information indicating a generation for the change log (see Uno, Abstract).
Regarding Claim 15, Bates discloses a data cluster, comprising:
a host (see Bates, paragraph [0018], where Fig. 1 illustrates data processing system 100 comprises a RAID controller 120 and data storage media 130, 140, 150, and 160);
wherein a data node of the plurality of data nodes comprises a processor and memory comprising instructions (see Bates, paragraph [0021], where RAID controller 120 comprises processor 128), which when executed by the processor perform a method, the method comprising:
obtaining data from the host (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array …  the method receives host data comprising a plurality of interleaved data blocks);
applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information);
deduplicating the plurality of data chunks to obtain a plurality of deduplicated data chunks (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array); and
storing, across a plurality of fault domains, the plurality of deduplicated data chunks and the at least one parity chunk (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information).
Bates does not disclose:
generating storage metadata associated with the plurality of deduplicated data chunks and the at least one parity chunk;
generating an object entry associated with the plurality of deduplicated data chunks and the at least one parity chunk;
storing the storage metadata and the object entry in an accelerator pool; and
initiating metadata distribution on the storage metadata and the object entry across the plurality of fault domains.
Pignatelli discloses generating storage metadata associated with the plurality of deduplicated data chunks and the at least one parity chunk (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Pignatelli for the benefit of relating the user logical block address of a page of user data to the physical block address where the data is stored in a RAIDed architecture (see Pignatelli, Abstract).
Bates in view of Pignatelli does not disclose:
generating an object entry associated with the plurality of deduplicated data chunks and the at least one parity chunk;
storing the storage metadata and the object entry in an accelerator pool; and
initiating metadata distribution on the storage metadata and the object entry across the plurality of fault domains.
The combination of Bates, Pignatelli, and Uno discloses generating an object entry associated with the plurality of deduplicated data chunks and the at least one parity chunk generating an object entry associated with the plurality of deduplicated data chunks and the at least one parity chunk (see Uno, paragraph [0012], where each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a change log indicating updates of the plurality of files); and
 initiating metadata distribution on the storage metadata (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices) and the object entry (see Uno, paragraph [0012], where each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a change log indicating updates of the plurality of files) across the plurality of fault domains (see Uno, paragraph [0044], where the storage units 11 and 21 may be volatile storage devices such as RAMs or non-volatile storage devices such as HDDs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates and Pignatelli with Uno for the benefit of each time a file is updated, attribute information of the updated file and map information indicating updated chunks of the updated file, so as to create a change log indicating updates of a plurality of files, and then sets information indicating a generation for the change log (see Uno, Abstract).
The combination of Bates, Pignatelli, and Uno does not disclose storing the storage metadata and the object entry in an accelerator pool.  The combination of Bates, Pignatelli, Uno, and Patel discloses storing the storage metadata (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices) and the object entry (see Uno, paragraph [0012], where each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a change log indicating updates of the plurality of files) in an accelerator pool (see Patel, paragraph [0011], where the compute device 110 may be embodied as any type of device capable of performing the functions described herein, including executing an application (e.g., with a general purpose processor), and utilizing the acceleration scheduler logic unit 150 to obtain, from the application 140, a request to accelerate a function, determine a capacity of each accelerator device 160 in the accelerator pool (e.g., the accelerator devices 160), schedule, in response to the request and as a function of the determined capacity of each accelerator device 160, acceleration of the function on one or more of the accelerator devices 160 to produce output data, and provide, to the application 140 and in response to completion of acceleration of the function, the output data to the application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates, Pignatelli, and Uno with Patel for the benefit of scheduling acceleration in a pool of accelerator devices (see Patel, Abstract).
Regarding Claim 20, Bates in view of Pignatelli, Uno, and Patel discloses the data cluster of Claim 15, wherein:
storing the plurality of deduplicated data chunks and the at least one parity chunk comprises: storing a deduplicated data chunk of the plurality of deduplicated data chunks on a first data node in a fault domain of the plurality of fault domains (see Bates, paragraph [0007], where the invention comprises a method to select a deduplication protocol for a data storage library of data storage devices configured as a RAID array; see also paragraph [0003], where in a RAID 3, 4, 5, or 6 array configuration a process known as “data striping” is used in combination with parity data, i.e. encoded redundant information).
Bates does not disclose wherein initiating metadata distribution on the storage metadata and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata and a copy of the object entry on a second data node in the fault domain.  The combination of Bates, Uno, and Pignatelli discloses wherein initiating metadata distribution on the storage metadata and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices) and a copy of the object entry (see Uno, paragraph [0012], where each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a change log indicating updates of the plurality of files) on a second data node in the fault domain (see Uno, paragraph [0044], where the storage units 11 and 21 may be volatile storage devices such as RAMs or non-volatile storage devices such as HDDs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Pignatelli and Uno for the benefit of relating the user logical block address of a page of user data to the physical block address where the data is stored in a RAIDed architecture (see Pignatelli, Abstract) and each time a file is updated, attribute information of the updated file and map information indicating updated chunks of the updated file, so as to create a change log indicating updates of a plurality of files, and then sets information indicating a generation for the change log (see Uno, Abstract).
Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bates, Pignatelli, Uno, and Patel as applied to Claims 1, 6-8, 13-15, and 20 above, and further in view of Talagala (PG Pub. No. 2014/0089265 A1).
Regarding Claim 2, Bates in view of Pignatelli, Uno, and Patel discloses the method of Claim 1, further comprising:
Bates does not disclose:
obtaining an object replay request;
identifying the object entry based on the object replay request;
identifying the plurality of deduplicated data chunks and the at least one parity chunk using the object entry;
obtaining the plurality of deduplicated data chunks and the at least one parity chunk using the storage metadata; and
performing an object regeneration to generate an object associated with the object replay request.
Talagala discloses:
obtaining an object replay request (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure);
identifying the object entry based on the object replay request (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier); and
performing an object regeneration to generate an object associated with the object replay request (see Talagala, paragraph [0112], where determine the state of data in a snapshot, in one embodiment, the time sequence interface module 306 may iterate through the sequential, log-based writing structure from the oldest data toward the newest data, replaying a sequence of changes to the data, to determine the state of data in a snapshot, to determine a logical-to-physical mapping for a snapshot, or the like based on stored epoch identifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Bates in view of Talagala does not disclose:
identifying the object entry based on at least one chunk metadata;
identifying the plurality of deduplicated data chunks and the at least one parity chunk using the object entry and at least one chunk metadata; and
obtaining the plurality of deduplicated data chunks and the at least one parity chunk using the storage metadata
The combination of Bates, Talagala, and Uno discloses identifying the object entry based on at least one chunk metadata (see Uno, Fig. 17, for chunk map objects 721 and 722); and
identifying the plurality of deduplicated data chunks and the at least one parity chunk using the object entry (see Uno, Fig. 17, for file_R and file_S), and at least one chunk metadata (see Uno, Fig. 17, for chunk map objects 721 and 722).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates and Talagala with Uno for the benefit of each time a file is updated, attribute information of the updated file and map information indicating updated chunks of the updated file, so as to create a change log indicating updates of a plurality of files, and then sets information indicating a generation for the change log (see Uno, Abstract).
Bates in view of Talagala and Uno does not disclose obtaining the plurality of deduplicated data chunks and the at least one parity chunk using the storage metadata.  Pignatelli discloses obtaining the plurality of deduplicated data chunks and the at least one parity chunk using the storage metadata (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates, Talagala, and Uno with Pignatelli for the benefit of relating the user logical block address of a page of user data to the physical block address where the data is stored in a RAIDed architecture (see Pignatelli, Abstract).
Regarding Claim 3, Bates in view of Pignatelli, Uno, Patel, and Talagala discloses the method of Claim 2, wherein:
Bates does not disclose the object entry comprises a timestamp, an object identifier, and at least one chunk metadata, wherein the timestamp is associated with a point in time.  Talagala discloses the object entry discloses a timestamp, wherein the timestamp is associated with a (see Talagala, paragraph [0086], where an epoch identifier may be absolute (e.g., a timestamp)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Bates in view of Talagala does not disclose the object entry comprises an object identifier and at least one chunk metadata.  Uno discloses the object entry comprises an object identifier (see Uno, Fig. 17, for file_R and file_S) and at least one chunk metadata (see Uno, Fig. 17, for chunk map objects 721 and 722).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates and Talagala with Uno for the benefit of each time a file is updated, attribute information of the updated file and map information indicating updated chunks of the updated file, so as to create a change log indicating updates of a plurality of files, and then sets information indicating a generation for the change log (see Uno, Abstract).
Regarding Claim 4, Bates in view of Pignatelli, Uno, Patel, and Talagala discloses the method of Claim 3, wherein:
Bates does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence (see Talagala, Abstract).
Regarding Claim 5, Bates in view of Pignatelli, Uno, Patel, and Talagala discloses the method of Claim 4, wherein:
Bates does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 9, Bates in view of Pignatelli, Uno, and Patel discloses the non-transitory computer readable medium of Claim 8, further comprising:
Bates does not disclose:
obtaining an object replay request;
identifying the object entry based on the object replay request;
identifying the plurality of deduplicated data chunks and the at least one parity chunk using the object entry;
obtaining the plurality of deduplicated data chunks and the at least one parity chunk using the storage metadata; and
performing an object regeneration to generate an object associated with the object replay request.
Talagala discloses:
obtaining an object replay request (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure);
identifying the object entry based on the object replay request (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier); and
performing an object regeneration to generate an object associated with the object replay request (see Talagala, paragraph [0112], where determine the state of data in a snapshot, in one embodiment, the time sequence interface module 306 may iterate through the sequential, log-based writing structure from the oldest data toward the newest data, replaying a sequence of changes to the data, to determine the state of data in a snapshot, to determine a logical-to-physical mapping for a snapshot, or the like based on stored epoch identifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Bates in view of Talagala does not disclose:
identifying the object entry based on at least one chunk metadata;
identifying the plurality of deduplicated data chunks and the at least one parity chunk using the object entry and at least one chunk metadata; and
obtaining the plurality of deduplicated data chunks and the at least one parity chunk using the storage metadata
The combination of Bates, Talagala, and Uno discloses identifying the object entry based on at least one chunk metadata (see Uno, Fig. 17, for chunk map objects 721 and 722); and
identifying the plurality of deduplicated data chunks and the at least one parity chunk using the object entry (see Uno, Fig. 17, for file_R and file_S), and at least one chunk metadata (see Uno, Fig. 17, for chunk map objects 721 and 722).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates and Talagala with Uno for the benefit of each time a file is updated, attribute information of the updated file and map information indicating updated chunks of the updated file, so as to create a change log indicating updates of a plurality of files, and then sets information indicating a generation for the change log (see Uno, Abstract).
Bates in view of Talagala and Uno does not disclose obtaining the plurality of deduplicated data chunks and the at least one parity chunk using the storage metadata.  Pignatelli discloses obtaining the plurality of deduplicated data chunks and the at least one parity chunk using the storage metadata (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates, Talagala, and Uno with Pignatelli for the benefit of relating the user logical block address of a page of user data to the physical block address where the data is stored in a RAIDed architecture (see Pignatelli, Abstract).
Regarding Claim 10, Bates in view of Pignatelli, Uno, Patel, and Talagala discloses the non-transitory computer readable medium of Claim 9, wherein:
Bates does not disclose the object entry comprises a timestamp, an object identifier, and at least one chunk metadata, wherein the timestamp is associated with a point in time.  Talagala discloses the object entry discloses a timestamp, wherein the timestamp is associated with a point in time (see Talagala, paragraph [0086], where an epoch identifier may be absolute (e.g., a timestamp)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Bates in view of Talagala does not disclose the object entry comprises an object identifier and at least one chunk metadata.  Uno discloses the object entry comprises an object identifier (see Uno, Fig. 17, for file_R and file_S) and at least one chunk metadata (see Uno, Fig. 17, for chunk map objects 721 and 722).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates and Talagala with Uno for the benefit of each time a file is updated, attribute information of the updated file and map information indicating updated chunks of the updated file, so as to create a change log indicating updates of a plurality of files, and then sets information indicating a generation for the change log (see Uno, Abstract).
Regarding Claim 11, Bates in view of Pignatelli, Uno, Patel, and Talagala discloses the non-transitory computer readable medium of Claim 10, wherein:
Bates does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 12, Bates in view of Pignatelli, Uno, Patel, and Talagala discloses the non-transitory computer readable medium of Claim 11, wherein:
Bates does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 16, Bates in view of Pignatelli, Uno, and Patel discloses the data cluster of Claim 15, wherein the node is further programmed to:
Bates does not disclose:
obtaining an object replay request;
identifying the object entry based on the object replay request;
identifying the plurality of deduplicated data chunks and the at least one parity chunk using the object entry;
obtaining the plurality of deduplicated data chunks and the at least one parity chunk using the storage metadata; and
performing an object regeneration to generate an object associated with the object replay request.
Talagala discloses:
obtaining an object replay request (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure);
identifying the object entry based on the object replay request (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier); and
performing an object regeneration to generate an object associated with the object replay request (see Talagala, paragraph [0112], where determine the state of data in a snapshot, in one embodiment, the time sequence interface module 306 may iterate through the sequential, log-based writing structure from the oldest data toward the newest data, replaying a sequence of changes to the data, to determine the state of data in a snapshot, to determine a logical-to-physical mapping for a snapshot, or the like based on stored epoch identifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Bates in view of Talagala does not disclose:
identifying the object entry based on at least one chunk metadata;
identifying the plurality of deduplicated data chunks and the at least one parity chunk using the object entry and at least one chunk metadata; and
obtaining the plurality of deduplicated data chunks and the at least one parity chunk using the storage metadata
The combination of Bates, Talagala, and Uno discloses identifying the object entry based on at least one chunk metadata (see Uno, Fig. 17, for chunk map objects 721 and 722); and
identifying the plurality of deduplicated data chunks and the at least one parity chunk using the object entry (see Uno, Fig. 17, for file_R and file_S), and at least one chunk metadata (see Uno, Fig. 17, for chunk map objects 721 and 722)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates and Talagala with Uno for the benefit of each time a file is updated, attribute information of the updated file and map information indicating updated chunks of the updated file, so as to create a change log indicating updates of a plurality of files, and then sets information indicating a generation for the change log (see Uno, Abstract).
Bates in view of Talagala and Uno does not disclose obtaining the plurality of deduplicated data chunks and the at least one parity chunk using the storage metadata.  Pignatelli discloses obtaining the plurality of deduplicated data chunks and the at least one parity chunk using the storage metadata (see Pignatelli, paragraph [0006], where a method of managing a RAIDed memory system is disclosed where a processor is configured for: maintaining a first lookup table representing a mapping of a user LBA to a virtual block (VBA) address; mapping the VBA to a RAID stripe wherein a chunk of data of the LBA is stored on a memory device of a plurality of memory devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates, Talagala, and Uno with Pignatelli for the benefit of relating the user logical block address of a page of user data to the physical block address where the data is stored in a RAIDed architecture (see Pignatelli, Abstract).
Regarding Claim 17, Bates in view of Pignatelli, Uno, Patel, and Talagala discloses the data cluster of Claim 16, wherein:
Bates does not disclose the object entry comprises a timestamp, an object identifier, and at least one chunk metadata, wherein the timestamp is associated with a point in time.  Talagala discloses the object entry discloses a timestamp, wherein the timestamp is associated with a point in time (see Talagala, paragraph [0086], where an epoch identifier may be absolute (e.g., a timestamp)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Bates in view of Talagala does not disclose the object entry comprises an object identifier and at least one chunk metadata.  Uno discloses the object entry comprises an object identifier (see Uno, Fig. 17, for file_R and file_S) and at least one chunk metadata (see Uno, Fig. 17, for chunk map objects 721 and 722).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates and Talagala with Uno for the benefit of each time a file is updated, attribute information of the updated file and map information indicating updated chunks of the updated file, so as to create a change log indicating updates of a plurality of files, and then sets information indicating a generation for the change log (see Uno, Abstract).
Regarding Claim 18, Bates in view of Pignatelli, Uno, Patel, and Talagala discloses the data cluster of Claim 17, wherein:
Bates does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 19, Bates in view of Pignatelli, Uno, Patel, and Talagala
Bates does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                           



























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161